Citation Nr: 1211355	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus. 

The Veteran testified at a February 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

At the February 2012 hearing, the Veteran presented testimony raising a claim of entitlement to service connection for a psychiatric disorder secondary to his hearing loss and tinnitus.  This claim has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the claim is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran petitions to reopen previously denied claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Board finds that further development is warranted to ensure a complete record on appellate review. 

At the February 2012 hearing, the Veteran stated that a Dr. W.B. at the Kerrville VA Medical Center (VAMC) had found a relationship between the Veteran's bilateral hearing loss and tinnitus and acoustic trauma sustained from the firing of a tank during active service.  The claims file does not contain VA treatment records dated more recently than October 2007.  These records may help support the Veteran's claims if they contain the opinion from Dr. W.B.  Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to obtain the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2)(3) (2011).  
The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

On remand, the AOJ should obtain the Veteran's outstanding VA treatment records from October 2007 to the present and associate them with the claims file.  The Veteran should also be sent a letter requesting him to submit the opinion from Dr. W.B. himself and to identify any relevant outstanding private treatment records pertaining to his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from the Kerrville VAMC, the San Antonio VAMC, and any other VA facility where the Veteran has been treated from October 2007 to the present should be obtained and associated with the claims file. 

2.  The Veteran should be sent a letter requesting him to submit the positive nexus opinion from Dr. W.B. at the Kerrville VAMC himself, and to identify any recent medical treatment he has received for his hearing loss and tinnitus.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. (A considerable amount of evidence has been received since the September 2009 Statement of the Case was issued; all such evidence should be reviewed following evidentiary development.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



